 

 

 

 

Case 7:18-cv-03208-NSR-LMS Document 46 Filed 05/18/20 Page 1 of 2

HPMeB Ce

81 MAIN Streer Wut: Prains, NY LO6O1-1711
Ven: 914-559-3100 Fax: 914-949-1160

WWW. HPMB.COM

Michele C. Greco

 

Associate Theappiication is Xx granted.
mgreco@hpmb.com marae ieni
a Te
May 18,2020 GuLae-Roman, USDJ.
Dated: t#y | —_—
VIA ECF White Plains, New York 10601
Honorable Nelson S. Roman Clerk of the Court requested to

U.S. District Court

Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

terminate the motion (doc. 43).

Re: Esther Grunwald, as Mother and Natural Guardian of T.G., an infant, and Esther Grunwald
Individually v. Bon Secours Charity Health System Medical Group, P.C., Good Samaritan
Hospital, Pedro R. Mencia, M.D., Refuah Health Center and United States of America
Docket No.: 18-CV-03208-NSR
Our File No.; 754-1022

Dear Judge Roman:

Heidell, Pittoni, Murphy & Bach represents Bon Secours Charity Health System Medical
Group, P.C. and Good Samaritan Hospital in this medical malpractice action.

We write to advise the Court of the basis for requesting one year to complete non-expert
depositions, Paper discovery has not commenced, Therefore, we do not yet have HIPAA
authorizations to obtain either Ms. Grunwald’s or the infant-plaintiff's medical records. According
to the Complaint, it is alleged that the infant-plaintiff suffers significant impairments including
physical and cognitive delays, hypoxic ischemic encephalopathy and cerebral palsy. Moreover, the
infant-plaintiff was born in 2015. Therefore, we expect there to be a significant amount of
subsequent treatment records.

Once HIPAA authorizations are received and processed, it typically takes two to three
months to obtain medical records, depending on the particular provider. In addition, we are
concerned about our ability to produce medical professionals and obtain the relevant medical records
in a timely manner due to the COVID-19 pandemic, particularly with the expected resurgence of the
Virus later this year during flu season. Lastly, plaintiffs’ counsel, David Kates, Esq., has advised that
Ms. Grunwald does not have internet access and would be unable to appear remotely for a
deposition.

HEIDELL, PITTONI, MURPHY ®& BACH, LLP

New YORK CONNECTICUT WESTCHESTER | LONG IsLaND

 

2224192.1
 

Case 7:18-cv-03208-NSR-LMS Document 46 Filed 05/18/20 Page 2 of 2

Honorable Nelson S. Roman H P MeB
A YRNEYS at Law

Re: Esther Grunwald, as Mother and Natural Guardian of T.G., an infant, and Esther Grunwald

Individually v, Bon Secours Charity Health System Medical Group, P.C., et al.
May 18, 2020

Page -2-
Thank you for your attention and consideration of this request.
Respectfully submitted,

Michele C. Greco

MCG/jc

oC: VIA ECF
David Kates, Esq.
Schwartz, Goldstone, Campisi, & Kates, LLP
90 Broad Street, Suite 403

New York, New York 10004

Anthony J. Sun, Esq.

Assistant United States Attorney
Southern District of New York
86 Chambers Street, Third Floor
New York, New York 10007

2224192.)
